— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 9, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause and imposing a forfeiture of four consecutive days on the ground claimant willfully made a false statement to obtain benefits. In our opinion, there is substantial evidence to support the board’s finding that claimant voluntarily left her employment and was not discharged. The claimant’s union arranged for her to return to work and she failed to report for work. Claimant reported she was laid-off in her application for benefits. There is substantial evidence to support the board’s finding that the statement of claimant was willfully false. The findings of fact being supported by substantial evidence cannot be disturbed by this court (Matter of Fisher [Levine], 36 NY2d 146). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.